Untermyer, J.
(dissenting). The jurisdiction of the Supreme Court over the defendants depended upon .an attachment of their property within this State. Jurisdiction of the defendants was not acquired by seizure of property of someone else. The rights of the defendants were no more affected thereby than if no property, either of theirs or of others, had been attached. Accordingly, when it was established that the property attached did not belong to the defendants, the court was required to vacate the service of the summons and complaint on the defendants in the State of Maine. The reversal of the order, though with leave to interpose an answer contesting the issue of ownership of the property attached, deprives the defendants of the opportunity to test the question of ownership, and hence of jurisdiction, before they are subjected to the inconvenience and expense of appearing generally in the action to defend upon the merits.
Section 924 of the Civil Practice Act would only apply to a claim of ownership of attached property by a third party and, accordingly is not involved in this proceeding.
The order should be affirmed.
Townley, J., concurs.
*396Order, so far as appealed from, reversed, with twenty dollars costs and disbursements, and the motion in all respects denied, with leave to the defendants, on payment of said costs, to interpose an answer within twenty days after service of a copy of the order with notice of entry thereof.